Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 16-24, 26-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch, U.S. Patent No. 5,733,826 in view of Steed, U.S. Patent Application Publication No. 2002/0066209.
Groitzsch discloses an insole comprising two nonwoven layers formed into a laminate.  The two layers differ in that the fabric on the foot facing side is thinner and abrasion resistant, while the fabric on the sole facing side is thicker and comprises bi component staple fibers (50-60%), polyester staple fibers, (5-15%),  and absorbent fibers, (25-40%) and has a basis weight of 800-1200 gsm and a thickness of 0.7-0.85 cm.  See abstract.  The fabric can be embossed.  The 
However, Steed et al discloses a shoe insert.  Steed et al teaches incorporating cotton, rayon, (viscose), or other types of cellulosic fibers in both layers in order to facilitate the absorption of sweat.  See paragraph 0024.  Further, Steed discloses applying non-slip coatings and coatings which comprise encapsulated fragrances, deodorants, antimicrobial oils and liquids as well as fragrance powders, in particulate and liquid form, see paragraphs 0033-0036, 0042-0044.  Therefore, it would have been obvious to have employed additional fibers in the upper layer of Groitzsch as well as incorporating other well-known antimicrobials, odor absorbents and fragrances as disclosed by Steed, in order to further improve the structure of Groitzsch by making it more absorbent and by using conventionally known and useful odor absorbing, antimicrobial and fragrances in both liquid and powder forms and to have selected the particular proportions of the additives which provided the desired function without employing excess materials.  
With regard to the claims as amended, 11/12/20.  Steed teaches applying a nonslip coating on the sole facing side of the shoe as well as on the foot facing side of the shoe.    See abstract and paragraph 0003.  Steed teaches that the slip resistant coating can be discontinuous 
and therefore, it would have been obvious to have treated the entirety of the nonwoven structure of Groitzsch with an odor absorbing material in order to fully minimize odors in the nonwoven structure of Groitzsch. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groitzsch in view of Steed as applied to claims 1-24, 26-27 above, and further in view of Cole, U.S. Patent Application No. 2004/0016147.  
Groitzsch in view of Steed does not teach employing silver as an antimicrobial.
However, Cole teaches that silver was a known antimicrobial for use in footwear.
Therefore, it would have been obvious to have incorporated the silver into insoles as taught by Groitzsch and Steed in order to provide additional antimicrobial protection to the insoles.  
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 
Applicant argues that Steed does not disclose the presence of activated carbon being present either between the layers or on the upper side of the top layers, this does not read on the substance being on the sole surface of the insole.  
However, Steed teaches treating the nonwoven structure as  whole with the odor absorbing material, which would treat the entire exterior of the structure.  One of ordinary skill in the art considering the Groitzsch and Steed references would have therefore treated the entirety of the nonwoven structure of Groitzsch, (both layers), with the odor absorbing and 
Applicant argues that one of ordinary skill in the art would not combine the teachings of Groitzsch and Steed because Groitzsch employs a thinner upper layer while Steed employs thick fibers such as cotton, rayon and viscose to absorb sweat.  However, cotton, rayon and viscose are not necessarily thick fibers and one of ordinary skill in the art would be able to select the diameter of the cotton and the denier of the rayon and viscose which provided a fabric having the desired thickness, weight, etc.  
Applicant argues that Groitzsch does not teach any non-slip coatings.  However, Steed teaches non-slip coatings can be applied to both surfaces of the nonwoven as needed.  
Applicant argues that in Groitzsch absorbent fibers are not present in the top layer.  However, Steed teaches employing absorbent fibers in all layers of the structure.  
Applicant argues that Steed does not teach the special combination of fibers and includes a base layer which is not a nonwoven.  However, the instant claims do not preclude additional layers from being present.  Further, with regard to the combination of fibers, Groitzsch teaches the claimed fibers except for the presence of cellulosic fibers, which are taught in the similar structure of Steed for the purpose of absorbing sweat in shoes.  Therefore, the person of ordinary skill in the art would have expected that incorporating the cellulosic fibers into the structure of Groitzsch would improve it by making it more absorbent.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789